 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   ARTHUR JOHN GRAVES,                                Case No. 1:18-cv-01274-DAD-SKO
 7                      Plaintiff,                      ORDER TO SHOW CAUSE WHY THE
                                                        ACTION SHOULD NOT BE DISMISSED
 8                                                      FOR PLAINTIFF’S FAILURE TO
             v.                                         COMPLY WITH THE COURT'S
 9                                                      ORDER AND FOR FAILURE TO
     OFFICER FRANKS,                                    STATE A CLAIM
10
                         Defendant.
11                                                      (Doc. 12)
12
                                                        TWENTY-ONE (21) DAY DEADLINE
13

14          On November 27, 2018, Plaintiff Arthur John Graves (“Plaintiff”) filed a first amended
15 complaint alleging claims against “Officer Franks” with the Fresno Police Department for excessive

16 force and unlawful arrest pursuant to 42 U.S.C. § 1983. (Doc. 5.) On January 9, 2019, the

17 undersigned issued a screening order dismissing the amended complaint without prejudice and

18 finding that the amended complaint failed to state any cognizable claims. (Doc. 8.)    The Court
19 granted Plaintiff thirty (30) days leave to file a second amended complaint curing the pleading

20 deficiencies identified in the order. (Id. at 12.)

21          As Plaintiff did not file a second amended complaint within thirty days, on February 19,
22 2019, the Court issued an Order to Show Cause (“OSC”) “why a recommendation should not issue

23 for this action to be dismissed for Plaintiff’s failure to comply with the Court’s January 9, 2019

24 screening order by not filing an amended complaint within the specified period of time and for

25 failure to state a cognizable claim.” (Doc. 9.)

26          On March 1, 2019, Plaintiff filed a notice of address change (Doc. 10), and the Court re-
27 served the OSC on Plaintiff at his new address on March 6, 2019. On March 21, 2019, Plaintiff

28 filed a response to the OSC requesting more specificity regarding the dismissal of his amended
 1 complaint. (Doc. 11.)

 2          On April 1, 2019, in view of Plaintiff’s change of address and his response to the OSC, the
 3 Court discharged the OSC and provided Plaintiff with a copy of the January 9, 2019 screening order

 4 identifying the deficiencies in the amended complaint and the applicable legal standards. (Doc. 12.)

 5 The Court also granted Plaintiff thirty (30) days leave to file a second amended complaint curing

 6 the pleading deficiencies identified in the January 9, 2019 screening order. The deadline for filing

 7 a second amended complaint has passed and to date, no second amended complaint has been filed.

 8          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of
 9 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court

10 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. See also

11 Local Rule 183(a). “District courts have inherent power to control their dockets,” and in exercising

12 that power, a court may impose sanctions, including dismissal of an action. Thompson v. Housing

13 Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

14 prejudice, based on a party’s failure to prosecute an action or failure to obey a court order, or failure

15 to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

16 (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

17 Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

18 order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute

19 and to comply with local rules).

20          Accordingly, Plaintiff is ORDERED to show cause, within twenty-one (21) days of the
21 date of service of this Order, why a recommendation should not issue for this action to be

22 dismissed for Plaintiff’s failure comply with the Court’s April 1, 2019 order by not filing an

23 amended complaint within the specified period of time and for failure to state a cognizable

24 claim. Alternatively, within that same time period, Plaintiff may file an amended complaint or a

25 notice of voluntary dismissal.

26          The Court CAUTIONS Plaintiff that, if he fails to take action as set forth above within
27 twenty-one (21) days of the date of service of this order, the Court will recommend to the presiding

28 district court judge that this action be dismissed, in its entirety.

                                                        2
 1          The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed
 2 on the docket for this matter.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 8, 2019                                       /s/   Sheila K. Oberto            .
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
